UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-6346



KELVIN J. MILES,

                                             Petitioner - Appellant,

          versus


LLOYD WATERS, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, Chief District Judge.
(CA-02-428-S)


Submitted:   March 20, 2002                 Decided:   April 12, 2002


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kelvin J. Miles, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kelvin J. Miles appeals the district court’s order denying

relief on his petition filed under 28 U.S.C.A. § 2254 (West 1994 &

Supp. 2001).   We have reviewed the record and the district court’s

opinion and find no reversible error.           Accordingly, we deny a

certificate    of   appealability   and    dismiss   the   appeal   on   the

reasoning of the district court.        Miles v. Waters, No. CA-02-428-S

(D. Md. Feb. 13, 2002).    We deny the motion for leave to proceed in

forma pauperis and dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.

Miles’ motion for appointment of counsel is denied.




                                                                DISMISSED




                                    2